Gunby, J.
This is a suit against the sureties on a sewing machine agent’s bond. Held : that it being shown that the principal’s succession is utterly insolvent, it was not necessary to make it a party to the suit.
2. Merely delaying to bring suit against the principal will not release the sureties. 26 An. 243 ; 28 An. 274.
3 Where one of defendants is sued in a representative capacity, she must except to her want of capacity in limine litis. Otherwise, judgment will be rendered against her, and she be precluded from denying her capacity.
4. The sureties are not bound for ten per cent, attorney’s fees which the agent agreed to pay.